Citation Nr: 1202285	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-00 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The Veteran had active service from November 1953 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans (VA) Regional Office (RO) in Buffalo, New York.

In November 2010, the Board held that new and material evidence had been presented to reopen the claim of entitlement to service connection for a psychiatric disorder and remanded the matter for additional evidentiary development.  Then in July 2011 the Board again remanded the matter for additional evidentiary development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD and schizophrenia, was not manifested during service or during the first post-service year, and is not shown to be causally or etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and schizophrenia, was not 
incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

Here, the Veteran was sent a letter in August 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  In September 2008, the Veteran was sent a letter that explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection for psychoses may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Generally, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a recognizable stressor during service will vary depending on whether the Veteran "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, VA regulations and Federal court precedent decisions generally provided that if the claimed stressor is not combat related, the Veteran's lay testimony regarding his or her inservice stressor is insufficient, standing alone, to establish service connection and must be corroborated by credible evidence.  See, e.g., Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that there is no requirement that such corroboration must be found in the service records.  However, the credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996). 

Effective July13, 2010, however, VA has amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account. VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor. VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners of War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service. 

One significant result of the recent amendment of 38 CFR § 3.304(f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. 

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows: If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Additionally, in Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that under 38 U.S.C.A. § 1154 (b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154 (b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154 (b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.

As indicated above, the change in regulation under 38 C.F.R. § 3.304(f)(3) provides for liberalized evidentiary standards for establishing in-service stressors, but do not alter the evidentiary requirements found under 38 U.S.C.A. § 1154 (b) where a Veteran is determined to be a "combat Veteran."

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

In this case, the Veteran alleges that he has psychiatric disability that had its onset during his active military service in Korea, close to the demilitarized zone.  With regard to his PTSD, he maintains that it is the result of three specific stressors: (1) witnessing a fellow Marine get injured by a land mine; (2) witnessing another fellow serviceman undergo amputation at his foot/ankle "by circular saw;" and (3)  he experienced a general overwhelming fear for his life, to include while performing guard duty.

Service treatment records are negative for any subjective complaints or clinical findings referable to a psychiatric disability, to include PTSD.  Indeed, the November 1956 service separation examination report reflects that the Veteran was found to have been psychiatrically normal. 

Service personnel records reflect that at various times, the Veteran's duties were guard and message center man.  For the period that he served in Korea, from June 1954 to March 1955, his duty was not indicated.  The Veteran's DD-214 reflects that he was awarded the National Defense Service Medal, United Nations Service Medal, Korean Service Medal, and the Good Conduct Medal.  In November 1956, he was reduced to the rank of Private First Class for dereliction in the performance of duty. 

Extensive post-service VA and private clinical and examination reports, dated from April 1975 to December 2008, are of record.  The record in this case also contains documents, received by the RO in October 2000, from the United States Army and Joint Services Records Research Center (JSRRC) (formerly the United States Armed Services Center for Research of Unit Records)), as well as statements and written argument submitted by or on behalf of the Veteran, and the Veteran's May 2003 testimony before the Board during a prior claim for service connection. 
These records reflect that the Veteran has been diagnosed with and received treatment for various psychiatric disorders, including PTSD and schizophrenia.  However, the evidence of record is inconsistent and contradictory on the question of whether the appellant currently has a psychiatric disability.  In this regard, private and VA reports, dated in April 1975 and December 1979, reflect diagnoses of schizophrenia, chronic undifferentiated type, and schizophrenia, paranoid type, respectively.  VA outpatient reports, dated in March 1994, reflect diagnoses of R/O PTSD and " ? schizophrenia."  When seen in the VA psychiatric clinic in July 1997, the Veteran described a history of nightmares and anxiety.  He admitted to hearing the voice of God on several occasions over the previous twenty years.  The examining physician entered an impression of "no psychiatric diagnosis at this time."  

A September 1997 VA outpatient record reflects that the Veteran had sought treatment for PTSD three to four years earlier, but that the medication had helped his symptoms and he felt completely well.  A diagnostic impression of PTSD in remission was entered.  When the Veteran returned to the clinic in January 1998, the examiner noted that he had continued to do well and there was no evidence of hallucinations or delusions.  The Veteran denied any nightmares, anxiety or depression.  The examiner noted a "Hx of PTSD sx-prob orig in service in Korea," and an assessment of "history of PTSD" was entered.  

A May 2000 VA report found no evidence of current PTSD symptoms, depression, or sleep disturbance.  In a February 2002 VA clinic progress note, the Veteran reported that after the Korean war he was plagued with nightmares, flashbacks, night sweats, depression, anxiety, rage, hypervigilance, paranoia, and guilt.  However, as a result of religion, he had lived progressively better.  A mental status evaluation at that time was essentially normal and no psychiatric diagnosis was recorded.  However, when seen by VA in May 2002, the Veteran was diagnosed with a psychotic disorder, paranoid type, probably schizophrenia. 

A May 2003 psychiatric note also found that the Veteran had a history of PTSD symptoms in the past, but noted that this condition was in remission.  This physician doubted the Veteran's described history of schizophrenia.  Finally, in his testimony before the Board, the Veteran indicated that he no longer had any nightmares about his service in Korea. 

In April 2005, the Veteran was afforded a VA examination.  The examiner indicated that he had reviewed the entire claims file.  The Veteran reported that in 1966, he was hospitalized for schizophrenia at Marlboro State Hospital (parenthetically, the Board notes that in a December 1993 statement from Marlboro State Hospital it was reported that they had sent all records pertaining to the appellant to the RO).  The VA examiner stated, after an extensive review of the Veteran's medical history, mental status evaluation and psychometric testing (i.e., Minnesota Multiphasic Personality Inventory (MMPI)), that there was an actual absence of prominent active mental disorder at that time.  In this regard, the examiner noted that MMPI and PTSD scales were not elevated.  The current MMPI profile suggested a psychotic disorder, not to rule out schizophrenia, in fair remission.  In addition, the VA examiner determined that in accordance with the PTSD checklist, military version, the appellant did not meet criteria B, C, and D.  The examiner further observed that consistently thorough the "PCLM," the Veteran denied any significant symptomatology consistent with PTSD, to include a patterned denial of markedly intrusive memories, dreaming, emotional numbing, or hyperreactivity associated with past trauma.  The VA examiner entered diagnoses of atypical psychosis; schizophrenia by history not ruled out, in remission, and schizoid patterns consistent with a history of psychosis. 

The April 2005 VA examiner concluded that, based upon his interview examination and psychologist testing results of the Veteran, a diagnosis of PTSD was clearly excluded.  The VA examiner bolstered his conclusion by pointing out that the Veteran did not display a credible pattern of trauma response, to include an absence of stressor-related hyperreactivity, emotional numbing or intrusive recall.  However, the VA examiner further determined that the Veteran showed a clear psychiatric disability which was at least as likely as not initially manifested during active duty.  The examiner indicated that the Veteran demonstrated an atypical psychosis, with schizophrenia not ruled out, with manifestations occurring during his period of military service or briefly following discharge.  In a July 2005 addendum, the VA examiner noted that he had erroneously determined from an initial review of the claims file that the Veteran had been awarded ten percent for his schizophrenia, and seventy percent thereafter.  Thus, he opined that if his interpretation of the Veteran's rating history was erroneous, then he could not find any evidence in the record to link the appellant's current mental disability to his active miliary service, as it was at least as likely as not linked to his acknowledged ten-year post-military history of indiscriminate drug abuse.

In December 2006, the Veteran presented at the Binghamton VA for psychiatric treatment.  He stated that he was interested in applying for an appointment for service connection.  The Veteran reported that he had not experienced any nightmares, flashbacks, suicidal ideation or night sweats in a long time.  He, however, indicated that his thoughts came "a mile a minute."  He requested medication.  Objectively, he appeared disheveled and maintained a glaring stare.  His affect was flat and his thought processes were very tangential.  His perceptions appeared to be clear of hallucinations.  Insight was nonexistent and judgment was poor.  The Veteran was floridly psychotic and the examiner suspected that he had not been on medication for quite some time.  Although the Veteran claimed that he had PTSD, he denied any symptomatology suggestive of such.  The Veteran was diagnosed with "florid paranoid schizophrenia" and "PTSD, by history."  

In May 2007, the Veteran presented at a VA outpatient clinic for psychiatric treatment with complaints of sleep disturbances.  He indicated that he had not experienced any flashback type memories for quite some time.  The examiner noted that the Veteran had last received treatment in May 2003 and appeared to come to appointments when he had some application regarding disability.  The Veteran repeatedly queried as to whether his symptoms were related to his service in Korea.  He denied any significant psychiatric symptomatology other than sleep disturbance.  He specifically denied experiencing any hallucinations, nightmares, or depression.  There was no evidence of delusions or suicidal or homicidal ideation.  Thought content was goal directed and the Veteran was preoccupied with telling the examiner how he had learned from his religion not to preoccupy himself with negative thoughts.  The examiner diagnosed a personality disorder, not otherwise specified.  He also noted a possible history of PTSD symptoms, that were currently minimal, and history of polysubstance abuse, in remission.  

Upon evaluation in February 2008, the Veteran indicated that he slept well; however, he periodically experienced paranoid thoughts and anger.  At that time, he characterized himself an optimist and indicated that his experiences with PTSD and religion had helped him significantly.  Although he was religiously preoccupied, he was not delusional.  He denied any depression, mania or auditory hallucinations.  There was no evidence that he was a danger to himself or others.  He maintained an isolated solitary existence on a farm.  The Veteran was diagnosed with PTSD and a history of paranoid schizophrenia.  At that time, there was no indication for psychiatric medication.

In August 2008, the RO issued a formal finding of a lack of information required to corroborate stressors associated with the Veteran's claim for service connection for PTSD.  

In compliance with the July 2011 Board remand instructions, the Veteran was afforded a VA examination in September 2011.  He reported that when he returned from Korea he would have some occasional PTSD-like symptoms, including occasional nightmares and intrusive thoughts.  He denied any history of severe problems with PTSD symptoms.  He acknowledged that in the 1960's, while going to college, he became heavily involved with alcohol and took many LSD trips, and also abused amphetamines, marijuana, and other hallucinogenics.  As a result, reportedly in the 1960's, he began to experience psychotic symptoms.  Also in 1971, the Veteran's father died, which was quite traumatic and appeared to further exacerbate the psychosis.  The Veteran had not reportedly abuse alcohol or drugs for many years and had never made a suicide attempt.  Since the mid 1990's to present he had been receiving outpatient treatment for his mental illness.  Although his nephew was ensuring that he was taking his medications, the Veteran continued to present with recurring psychotic symptoms including delusional-like religious preoccupation.  

Upon mental status evaluation, the Veteran's appearance, attitude and behaviors were grossly within normal limits.  His attire was somewhat disheveled and soiled, and his hygiene and grooming were marginally adequate.  He was cooperative and answered all questions appropriately, though he maintained minimal eye contact.  Speech was generally relevant and coherent, though somewhat unproductive.  Throughout the examination, the Veteran's nephew had to provide a great deal of information or clarify the Veteran's statements.  There was no evidence of hallucinations or delusions.  However, when he talked about his religiosity it appeared to border on delusional.  The examiner noted that it was probable that if he had not structured the interview, overt delusional material would have been elicited.  The Veteran was not fully oriented as to the date.  He did well on a concentration task, but he performed poorly on short-term tasks, exhibiting behavioral evidence of ongoing short-term memory difficulties.  The examiner speculated that the Veteran could be presenting with a type of dementia, perhaps vascular-related, or he may be dealing with long-term cognitive impairment due to his excessive drug use in the 1960's and 1970's.  The results of the evaluation were consistent with a diagnosis of a chronic and severe paranoid schizophrenia.  

The examiner opined that the Veteran's schizophrenic condition was not caused by or the result of his military service, in particular his participation in Korea, because the psychosis did not manifest itself at least until the 1960's.  Additionally, there was compelling evidence that the psychosis was secondary to massive drug use during that period of time, particularly LSD, amphetamines and other hallucinogenics.  Other stressors at that time included the death of the Veteran's father.  Therefore, the examiner concluded that there was no evidence that the Veteran's paranoid schizophrenia was in any way related to his military service.

With respect to PTSD, the examiner opined that, based on all the available evidence that the Veteran did not currently or historically present with evidence of a diagnosable PTSD per DSM-IV criteria.  While the Veteran reported that he continued to experience occasional PTSD-like symptoms, including occasional nightmares and intrusive thoughts, he did not present with a full PTSD triad of symptoms.  He was not hypervigilant, did not have problems with anger or irritability, and did not present with PTSD-related isolation and emotional detachment.  The examiner opined that clearly, over the years, the primary psychiatric problems were attributable to paranoid schizophrenia, which, as he had already noted, was not related to the Veteran's period of service.  

In this case, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability, to include PTSD and schizophrenia.  Initially, the Board notes that the service treatment records are negative for any complaints, treatment or diagnoses relating to any psychiatric disorder.  Rather, post-service medical evidence fails to demonstrate complaints, treatment or diagnoses relating for any psychiatric disorder for approximately 20 years after the Veteran's discharge from service.  In this respect, the first post-service evidence of any psychiatric disability was not until September 1975, almost two decades after service discharge, when the veteran was hospitalized at a private medical facility for schizophrenia, chronic undifferentiated type.   Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000).   

The Board acknowledges that the absence of contemporaneous treatment does not itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, the Veteran is competent to report lay-observable symptomatology, and if he credibly indicates a continuous history of such symptomatology, then such could form the basis for an allowance of the claim.  Here, however, the Veteran has not expressly indicated a continuity of symptoms since his active service.  In fact, at a May 2003 hearing held in conjunction with a prior Board appeal on the same issue, he denied symptoms until approximately 10 years after separation.  He stated that he could not "remember anything" during the first ten years following his discharge.  Additionally, several notations in the record indicate that he is a poor historian and has suffered cognitive impairment, likely as a result of drug abuse.  Thus, even if he was endorsing a history of continuous symptoms, the reliability of such statements would be in question, limiting the probative value of such lay evidence.  Furthermore, the normal findings and absence of complaints at the time of separation would tend to contradict any assertion of continuous symptoms since service.

Based on the above, a continuity of symptomatology is not here established, either by the clinical evidence or by the lay statements of record. 

Again, an acquired psychiatric disorder was neither diagnosed during service or during the Veteran's first post-service year.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  As there is no evidence of psychosis to a compensable degree within a year of the Veteran's discharge from service in 1956 to warrant an award of service connection on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309 (2011). 

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, the competent medical evidence of record does not establish that the Veteran is experiencing a psychiatric disorder attributable to his period of service.   

The Board notes that the Veteran was afforded VA examination in April 2005 and September 2011.  Both the VA examiners determined that the Veteran did not meet with American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) criterion for PTSD.  The April 2005 examiner specifically noted that he did not meet criteria B, C, and D.  The April 2005 examiner concluded that the Veteran's interview examination and psychological testing clearly excluded a diagnosis of PTSD as he did not display a credible pattern of trauma response, include an absence of stressor-related hyperreactivity, emotional numbing or intrusive recall.   The September 2011 VA examiner concluded, based on all the available evidence, that the Veteran did not currently or historically present with evidence of a diagnosable PTSD per DSM-IV criteria.  Although the Veteran reported occasional PTSD like symptoms, such as occasional nightmares and intrusive thoughts, he did not present with a full PTSD triad of symptoms.  Specifically, the Veteran did not endorse symptoms consistent with hypervigilance, problems with anger or irritability, and isolation from others and emotional detachment.  Because of the thorough review of the record and the underlying explanation for the conclusions, and in the absence of other evidence or record to contradict the VA examiners' opinion, the Board concludes that the preponderance of the evidence is against the claim for a psychiatric disability, to include PTSD.

With regards to direct service connection for a psychiatric disability, the April 2005 VA examiner initially opined that the Veteran demonstrated a clear psychiatric disability, and it was at least as likely that the initial manifestations occurred during active duty. The examiner further stated that the Veteran displayed an atypical psychosis, with schizophrenia not ruled out, with manifestations that occurred during his military service or briefly following discharge.  In a July 2005 addendum to the April 2005 examination report, the VA examiner stated that he might have misread the claims file prior to rendering his opinion in April 2005.  As a result, he concluded that if his interpretation of the Veteran's rating history was erroneous (i.e., the VA examiner initially indicated in his April 2005 report that the RO initially awarded service connection for schizophrenia in a February 1976 rating decision), then he could not find any evidence in the record to link the appellant's mental disability to his active military service, as it was at least as likely as not linked to his acknowledged ten-year post-miliary history of indiscriminate drug use.  

Thus, at first the examiner reached the conclusion that the Veteran's psychiatric disability had its initial manifestations in service or shortly thereafter, but, after another review of the claims file, to specifically include the appellant's rating history, he changed his opinion.  Notwithstanding, the Board finds that the matter regarding the nature and etiology of the Veteran's schizophrenia was clarified by the September 2011 VA examination report.  Based on his review of the record and psychological evaluation, the Veteran was diagnosed as having chronic severe paranoid schizophrenia.  The examiner specifically opined that it was no way related to military service, including service in Korea.  The opinion was based on the fact that the Veteran did not demonstrate a psychosis at least until the 1960's and there was compelling evidence to attribute the Veteran's psychosis to massive use of psychotropic drugs, as well as the stress of his father's death.  In light of the absence of other evidence or record to contradict such a medical opinion, the Board gives significant evidentiary weight to the April 2005 and September 2011 examiners' conclusions and finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability, to specifically include schizophrenia. 

As the conclusions reached by the VA examiners, were based on review of medical literature and records, as well on clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent medical evidence in support of his claim.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

To the extent that the Veteran himself asserts he suffers from an acquired psychiatric disorder as a result of service, the Board does not question the Veteran's sincerity in his belief that this condition is etiologically related to service; to include service in Korea.  While he is certainly competent to relate events in service and after service, and to describe the extent of his current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially, it is beyond the Veteran's competency to link his acquired psychiatric disorder, to include PTSD and schizophrenia, to service. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions) 

In conclusion, as the weight of the evidence is against a finding that the Veteran's claimed acquired psychiatric disorder, to include PTSD and schizophrenia, is related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49  (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied. 



ORDER

Service connection for a psychiatric disability, to include PTSD and schizophrenia, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


